Citation Nr: 1727458	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy, performed on November 28, 2005 at the West Haven, Connecticut, VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to August 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs Regional Office in Hartford, Connecticut (RO), which denied the Veteran's claim of entitlement to VA compensation under 38 U.S.C. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy (CAE), performed on November 28, 2005 at the West Haven, Connecticut, VA Medical Center (VAMC).

The Veteran, accompanied by his representative, appeared at the RO for a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

A Supplemental Statement of the Case (SSOC) was issued in December 2015, and subsequently additional evidence was associated with the record.  Although a new SSOC has not been issued following receipt of these records, the records are cumulative, duplicative or not pertinent to the issue on appeal.  A waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.  Further, in December 2015, the Veteran also signed a waiver of initial RO review for any evidence that he may submit.  




FINDINGS OF FACT

1. The Veteran underwent elective surgery for a left CAE, performed on November 28, 2005, at the West Haven, Connecticut, VAMC.

2. Although additional disability occurred as a result of the left CAE, consisting of nerve and vocal cord injury with dysphagia, VA negligence, careless, or other fault was not involved, and VA exercised the degree of care that would be expected of a reasonable health care provider.

3. Informed consent was obtained, and the additional disability was a foreseeable consequence of the surgical procedure.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, claimed to result from elective surgery for a left CAE, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2010.  All identified and available authorized records relevant to the matter, to include treatment records, examinations and opinions, have been obtained.  


VA has met all statutory and regulatory notice and duty to assist provisions.  The VA examinations and opinions, discussed further below, in conjunction with the other evidence of record are fully adequate as the examiners considered the Veteran's medical history and provided opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Reference is made to the Veteran's request for VA to determine whether or not the VAMC produced quality assurance records in conjunction with the Veteran's left CAE procedure in November 2005 and, if such pertinent records were created by the VAMC, to obtain them for inclusion in the evidence.  See July 2012 statement from Veteran's representative.  However, as noted by the Board in the January 2015 remand, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  Norvell v. Peake, 22 Vet. App. 194 (2008); citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The surgery was in 2005 and the request was made in 2012.  With the surgery being more than ten years ago, there is no basis to request that a search be conducted for any quality assurance records that may have been produced.  

The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice provision nor additional prejudice with the duty to assist provision.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

It is notable that on VA examination in September 2010 it was noted that the Veteran in the past was receiving disability benefits from the Social Security Administration (SSA).  However, as the evidence does not show nor does the Veteran contend that there are relevant SSA records that need to be obtained, a remand is not warranted to obtain SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (held that VA's duty to assist was limited to obtaining relevant SSA records).


Analysis

Vy way of history the Veteran is presently service connected for Type II diabetes mellitus (rated 20 percent disabling), bilateral diabetic retinopathy (rated 100 percent disabling), coronary artery disease (rated 30 percent disabling), and sexual impotence (rated noncompensable).  An award of a total schedular rating for his service-connected disabilities, which has been in continuous effect since January 1991.  He is also in receipt of special monthly compensation for loss of use of a creative organ and blindness in both eyes.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that during his November 2005 surgery for a left CAE a nerve was severed and the procedure was performed by a student.  See September 2011 notice of disagreement.  In February 2013 the Veteran testified that he was not informed of the risks associated with his November 2005 surgery.  He stated his carotid artery was blocked and he underwent the procedure to reduce his risk of getting a stroke.  

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; see Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

VA records shows that on November 28, 2005 the Veteran underwent a left CAE.  The preoperative diagnosis and operative diagnosis was left carotid artery stenosis.  The operation report shows that the Veteran neurologically was intact.  The discharge summary shows that the Veteran tolerated the procedure well.  On postoperative day one the Veteran was feeling well and a little hoarseness was noted.  

On November 28, 2005 the Veteran signed Form 522A, Record of Permission for Procedure and Informed Consent for the procedure of a left carotid endarterectomy.  The form shows that the Veteran understood that complications of the procedure may include but are not limited to stroke, bleeding, infections, and facial nerve injury.  

VA treatment records in December 2005 show that the Veteran complained of numbness adjacent to the jaw line.  VA treatment records in February 2006 show that his left CAE was complicated by dysphagia and there was left vocal cord paralysis.  He also had a mild left facial droop with sensory deficit.  VA treatment records in March 2006 show that the Veteran was status post left CAE and had residual hoarseness and dysphagia.  VA treatment records in February 2007 show the Veteran had injury to the left recurrent laryngeal nerve and possibly left hypoglossal nerve during the carotid endarterectomy.  

VA opinions were obtained regarding the Veteran's claim.  On VA examination in September 2010, the examiner noted that after the CAE in November 2005 the Veteran was slightly hoarse.  The examiner further noted that records in February 2007 show that his left CAE was complicated by vocal cord paralysis that was slowly improving.  She also pointed out that records that same month show no change in hoarseness or left neck numbness and that VA records in July 2006 show that the diagnosis was left unilateral vocal cord paralysis with unlikely improvement.  The September 2010 VA examiner further found it significant that in July 2006 a VA treatment note reflects an assessment of apparent injury to the left recurrent laryngeal nerve as a consequence of left CAE and that it was noted that it was unlikely that 7 months after the surgery the Veteran would improve significantly with his swallowing or speaking.  Lastly she noted that VA records in August 2010 appear to reflect that the Veteran continued to have left vocal cord paralysis and swallowing dysfunction.

On the September 2010 VA examination the physical evaluation shows that the Veteran had hoarseness and dysphagia.  The Veteran also complained of numbness from the left cheek down to his neck.  Sensory exam revealed a decreased sharp/light touch on the left side of the neck extending to the mid jaw line and mid lateral neck.  

The diagnosis was left CAE complicated by vocal cord paralysis (laryngeal nerve damage), with improvement in "dysphasia [sic]" (dysphagia) and continued hoarseness and numbness in the area of the scar.  The examiner opined that based on review of available records, there is no documentation to support carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in performing the surgery in November 2005.  The examiner explained that the proximate cause of any residual disability associated with the surgery was an event reasonably foreseeable to the surgeon as nerve injury is a potential complication of this surgery as stated in the reference materials that she cited, to include the vagus nerve with its recurrent laryngeal nerve branches, glossopharyngeal nerve, hypoglossal nerve, trigeminal nerve (resulting in sensory loss), ansa hypoglossal nerve, and superior laryngeal nerve (affecting voice quality).  She further referenced medical literature that shows that although the vast majority of cranial nerve injuries associated with CAE resolve over the first few months after surgery there is a very low risk of permanent cranial nerve deficit.  

In light of the medical literature that the September 2010 VA examiner cited and the fact that she was a board-certified advanced practice registered nurse (APRN), the Board in the January 2015 remand determined that an additional medical opinion was needed.  Although there was no intent to denigrate the credentials and competence of the September 2010 VA examiner, the Board believed it was more appropriate that the questions at issue be addressed by a physician who is a professional peer of at least equal standing to the VA physicians who performed the left CAE in November 2005.

In June 2015 such an opinion was obtained.  In response to the question whether the proximate cause of the Veteran's nerve and vocal cord injury with dysphagia is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA care providers involved in his left CAE, performed on November 28, 2005 at the VAMC, the examiner (a licensed physician) opined that the records do not indicate any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA care provider during the CAE procedure as medical literature indicates that the nerve injury the Veteran incurred is one of the listed and potential complications after the procedure.  In response to the question whether the nerve and vocal cord injury with dysphagia was a reasonably foreseeable outcome of the left CAE procedure, notwithstanding the Veteran's informed consent and considering that a laryngeal nerve injury associated with a CAE procedure was a rare event, the examiner opined that as nervy injury occurs in about 5 percent of patients after this procedure, the nerve injury resulting in vocal cord injury or dysphagia is a known and foreseeable complication after this type of surgery.  

The examiner explained that medical literature shows that major risks linked with carotid endarterectomy include injury to the nerves, usually causing vocal cord paralysis and problems with managing saliva and tongue movements.  The examiner further elaborated that the majority of cranial nerve injuries resolve after surgery, however, the risk of permanent cranial nerve deficit is approximately less than one percent.  Among the 1739 patients who underwent a CAE in the European Carotid Surgery Trial (ECST), the rate of motor cranial nerve injuries in the immediate postoperative period was 5.1 percent, by hospital discharge the cranial nerve injury rate declined to 3.7 percent.  In a review of 6878 patients from the Vascular Study Group of New England (VSGNE) database, the overall rate of nerve injury at discharge was 5.6 percent.  In this study, the hypoglossal nerve was most frequently involved, occurring in 2.7 percent, followed the facial nerve at 1.9 percent, and the vagus nerve and glossopharyngeal nerve were involved about 0.7 percent.  These injuries were similar in the ECST, with injuries involving the hypoglossal nerve (27/1739), marginal mandibular nerve (branch of the facial nerve) (17/1739), recurrent laryngeal nerve (branch of the vagus nerve) (17/1739), and accessory nerve (1/1739).

The examiner added that the vagus nerve, may be injured during dissection of the carotid from the internal jugular vein leading to hoarseness.  The laryngeal nerves are branches of the vagus nerve and the recurrent laryngeal nerve is generally distal to the area of carotid artery dissection.  The examiner noted that a nonrecurrent right laryngeal nerve can occur (less than one percent; left side even rarer) crossing transversely from the vagus nerve and behind the common carotid artery, increasing its risk for injury during CAE.  Injury to the inferior laryngeal nerve results in unilateral vocal cord paralysis and the superior laryngeal nerve is rarely injured during a CAE, however changes in voice quality may result from superior laryngeal nerve injury.

In sum, it is acknowledged that additional disability resulted from the November 2005 surgery, consisting of nerve and vocal cord injury with dysphagia.  However, although the Veteran's statements are credible, no physician has stated, in writing, that the Veteran's November 2005 surgery involved any negligence or VA fault, and the medical evidence does not otherwise reflect VA negligence or fault. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361 (d)(1).

During the February 2013 Board hearing the Veteran and his representative stated that a student doctor performed his surgery and the teacher told him not to go too deep or a nerve will be cut.  This, alone, is not evidence of VA negligence.  Specifically, it does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The November 2005 operative report, dictated by S.A., shows that during the left carotid endarterectomy Dr. B.E.S. was the attending surgeon and was present throughout all critical portions of the procedure.  Furthermore the June 2015 VA opinion, which is uncontroverted by the other medical evidence of record, shows that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA care provider during the CAE procedure in November 2005.  This opinion is highly probative as the examiner considered the Veteran's history and relevant longitudinal complaints in proffering the opinion.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The next question for consideration is whether the surgery was performed with the Veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(1).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Here, the Veteran signed an informed consent form, which explained the procedures and risks to him, and included a list of known risks of the procedure; these included nerve injury.  The medical records show that the procedure was previously discussed with him. 

Finally, with regard to reasonable foreseeability, the question is whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The June 2015 opinion concluded that the result of the surgery in the Veteran's case was foreseeable.  The examiner acknowledged that a laryngeal nerve injury associated with a CAE procedure is a rare event and notwithstanding the Veteran's informed consent disclosing this risk opined that the Veteran's nerve injury resulting in vocal cord injury or dysphagia was a foreseeable complication after this type of surgery as medical literature shows that various nerves, including the laryngeal nerve, may be damaged during this procedure.  Thus the examiner's opinion shows that the rarity of the neurological injury resulting from the Veteran's CAE procedure does not negate its reasonable foreseeability as such residuals are documented in the medical literature.  There is no evidence to the contrary.  Indeed, the resulting problems were noted as risks in the informed consent signed by the Veteran.  The June 2015 VA opinion to be highly probative as the opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

In sum, although the Veteran believes that the additional disability resulting from his left CAE was due to VA negligence, there is no medical evidence in support of this assertion.  While he can testify as to increased observable symptomatology, assessments of medical negligence require medical expertise.  Most evidence of record found no negligence and that the result of nerve and vocal cord injury with dysphagia was a foreseeable risk.  The specific failures of the surgery, i.e., nerve injury, were noted as risks on the consent form that the Veteran signed in November 2005.  

Therefore, the Board finds that the evidence establishes that although additional disability resulted from the November 2005 CAE, no VA negligence or fault was involved, the result was foreseeable, and informed consent was provided and contemplated the resulting complications.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


 Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve and vocal cord injury with dysphagia associated with elective surgery for a left carotid artery endarterectomy, performed on November 28, 2005 at the West Haven, Connecticut, VAMC is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


